El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
El acusado fue convicto del delito de libelo y sentenciado a pagar una multa de $200. En la acusación se alegaba, y la prueba tendió a demostrar que el acusado fué el autor de un artículo publicado en que se imputaba a la Cámara de Repre-sentantes, o a los miembros que la constituían, el haber acep-tado dádivas que influirían en la votación de una medida que se menciona claramente en dicho artículo.
Durante el juicio el acusado no presentó prueba alguna. No trató de demostrar que las manifestaciones que el penó-*755dico contenía eran ciertas, ni qne fueran publicadas con sana intención y para fines justificables, según expresa el estatuto. Se fundó la defensa en que la acusación no imputaba un de-lito castigado por las leyes de Puerto Rico. El único señala-miento de error lee como sigue:
“La Corte ele Distrito de San Juan erró al entender y resolver que en Puerto Rico existe el delito de libelo contra daises, dentro de la significación y alcance del artículo 243 del Código Penal vigente.”
Los letrados no alegan que en California, de donde ha sido tomado indirectamente nuestro estatuto, las cortes han resuelto que procede una acusación criminal cuando el ar-tículo publicado se dirige contra una clase. Se arguye que el Estado de California siguió al de Kansas, donde prevalece el derecho común inglés, pero que .el estatuto escrito no .jus-tifica que las cortes de California hayan seguido de ese modo la citada ley común. Además, se alega como defensa que en Puerto Rico, donde tal derecho común nunca ha prevalecido, la sanción del estatuto no debe extenderse a casos no cubier-tos por sus propios términos. El apelante cita varios casos para sostener que un estatuto penal debe ser interpretado es-trictamente. En resumen, dice el apelante, que si bien sería prudente extender el alcance de la ley de libelo para que com-prendiera publicaciones maliciosas contra una clase, la Le-gislatura hasta el presente no lo ha hecho así.
Ha sido bien establecido que el fin de la ley penal sobre libelo es impedir alteraciones de la paz. Las autoridades que se citarán más adelante se pronuncian en este sentido. No puede haber duda alguna de que al redactarse la ley de libelo de Puerto Rico la intención de la Legislatura necesariamente fué, en tanto en cuanto la fraseología del estatuto lo permite, realizar el mismo fin general para la isla.
Si bien un estatuto que define un delito debe ser interpre-tado estrictamente a favor del acusado, también es un prin-cipio familiar que las cortes deben interpretar un estatuto en sentido tal que supriman el daño y amplíen el remedio. *756La intención general no puede ser destruida limitando el sig-nificado posible o probable a la más mínima expresión.
Según el caso de Palmer v. Concord, 48 N. H. 211, 97 A. D. 605, el estatuto concedió un derecho de acción contra la ciudad por la destrucción maliciosa por parte de amotinados, pero exceptuaba el caso en que la destrucción fuese causada por la conducta ilegal o impropia de la persona cuya propie-dad fué destruida. En este caso tal persona había imputado cobardía a un cuerpo de soldados. No analizaremos ia deci-sión para ver si la ciudad de Concord demostró que la actua-ción de los amotinados fué causada por conducta ilegal o im-propia, sino solamente para averiguar lo que la corte dijo respecto a la ley de libelo, o sea:
“ . . . Los pleitos civiles-por libelo pueden ser instituidos sola-mente fundándose en que el demandante individualmente ha sufrido algún perjuicio. La's acusaciones por libelo son sostenidas princi-palmente debido a que la publicación de un libelo tiende a alterar la paz, y por consiguiente a perturbar la sociedad en general. Es obvio que un ataque libeloso contra un cuerpo de hombres, aunque no se indiquen los individuos, puede tender tanto, o quizá más, a '■rear disturbios público's que un ataque contra un individuo. Y se ha sugerido la duda de si ‘el número de personas difamadas no au-mente la enormidad del acto.’ ”
Estos términos fueron repetidos por la Corte Suprema de Kansas en el caso de State v. Brady, 44 Kan. 435, 9 L.R.A. 606, 21 A.S.R. 296, 24 Pac. 948, al tratarse de un libelo contra una familia. Este es tal vez el caso principal sobre la materia. La corte dijo además: “Es derecho elemental que no es necesario que un libelo se dirija contra determinada persona, sino que puede dirigirse contra una familia o clase de personas, si la tendencia de lo que se publica es promover un tumulto o desorden e incitar a una alteración de la paz.”
El Estado de Oklahoma, al igual que el de California, te-nía un estatuto sobre libelo infamatorio similar al nuestro y usaba únicamente el singular para definir la - persona difa-mada. La corte de apelaciones criminales del Estado de *757Oklahoma hizo un examen extenso de la ley de libelo y citó numerosas opiniones de otras cortes, incluyendo State v. Brady, supra, Crane v. State, 14 Okla. Crim. Rep. 30,19 A.L.R. 1455, 166 Pac. 1110. Siguiendo a este caso hay una nota muy minuciosa en 19 A.L.R. 1530.
People v. Eastman, 188 N. Y. 478, 81 N. E 459, 11 Ann. Oases 300, fué también uno de los casos revisados. Casi sin duda alguna New York, tenía un estatuto. El Juez Presi-dente Cullen, como ponente, dijo al revocar las decisiones de las cortes inferiores: “El fundamento de la teoría por la cual el libelo constituye un delito es que al provocar las pasiones de las personas ofendidas, les incita a la violencia y a alterar la paz pública.” Esa corte, al igual que otras, creyó que una ley que castigara la difamación de una sola persona abarcaba todo el campo.
Algunos de los casos de California son los siguientes: People v. Turner, 154 Pac. 134, citando State v. Brady, supra; People v. Gordon, 219 Pac. 486, todos los cuales fueron consi-derados por la corte inferior.
El artículo 243 de nuestro Código Penal dice así:
“Constituye libelo cualquiera maliciosa difamación expresada por medio de escrito's, impresos, signos, láminas, dibujos, u otra forma análoga, tendentes a denig'rar la memoria de un difunto, o impug-nar la honradez, integridad, virtud o buena fama de un vivo, o pu-blicar sus defectos naturales o supuestos, exponiéndole así al odio, desprecio o ridículo público.”
La forma más sencilla de apreciar el estatuto es consi-derando que algo que se publica dirigido contra una clase, como un cuerpo legislativo, tiende a “impugnar la honradez, integridad, virtud o buena fama” de todos y cada uno de los miembros de la clase difamada. La tendencia de lo publi-cado era poner en tela de juicio a todos y cada uno de los miembros de la Cámara- de Representantes, especialmente en vista de que se mencionaba claramente una medida aprobada por dicho cuerpo legislativo.
*758Sin embargo, el artículo 559 del Colegio Penal es más es-pecífico. Este dispone que:
“La's voces usadas en este Código en el tiempo presente, inclu-yen también el futuro; las usadas en el género masculino incluyen el femenino y el neutro, salvo los casos en que tal interpretación re-sultare absurda; el número singular incluye el plural, y el plural incluye el 'singular; la palabra ‘persona' incluye una corporación así como una persona natural;” etc.’
En lo que a números se refiere, no liay duda de que inten-ción del Código Penal fue hacer que la ley de libelo com-prendiera no solamente los individuos sino también las clases difamadas, y no vemos razón alguna para dudar de la juris-prudencia de California o de la corte inferior al seguirla.
La sentencia debe ser confirmada.